PER CURIAM.
Appellee filed a motion to relinquish jurisdiction for purposes of resentencing appellant. The only issue raised by appellant is whether the trial court erred in assessing points for victim injury on appellant’s sentencing score sheet. Appellee acknowledges it was improper to score points for victim injury in this case. Therefore, appellant’s sentence is vacated and this cause is remanded for resentencing. See Hope v. State, 513 So.2d 217 (Fla. 1st DCA 1987).
MILLS, ERVIN and NIMMONS, JJ., concur.